Exhibit 10.60

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Termination Agreement”) is made as of
December 17, 2019 (the “Effective Date”), by and between 7TH STREET PROPERTY
GENERAL PARTNERSHIP, a California general partnership (“Landlord”) and XOMA
CORPORATION, a Delaware corporation (“Tenant”).

RECITALS:

A.Landlord and Tenant are parties to that certain lease dated as of February 13,
2013 (the “Original Lease”), which Original Lease has been amended by that
certain First Amendment to Lease dated February 22, 2013, and that certain
Second Amendment to Lease dated November 18, 2014 (collectively, the “Lease”)
relating to approximately 43,759 rentable square feet (the “Premises”)
comprising the entire building located at 2910 Seventh Street, Berkeley,
California (the “Building”), all as more particularly described in the Lease.
The capitalized terms used in this Termination Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Termination Agreement.

B.Tenant, as sublandlord, and Pivot Bio, Inc., a Delaware corporation, as
subtenant (the “Subtenant”), are parties to that certain Sublease Agreement
dated September 28, 2018 (the “Sublease”), pertaining to approximately 21,314
rentable square feet, described as a portion of the ground floor of the
Premises. Landlord consented to the Sublease by that certain Consent to Sublease
dated October 24, 2018 (the “Consent”). The Sublease by its terms is scheduled
to expire on May 31, 2021.

C.The Term is scheduled to expire on May 31, 2021 (the “Stated Expiration
Date”), and Tenant desires to terminate the Lease prior to the Stated Expiration
Date. Landlord has agreed to such termination on the terms and conditions
contained in this Termination Agreement.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.



Effective as of the Effective Date (the “Early Termination Date”) and subject to
the agreements, representations, warranties and indemnities contained in this
Termination Agreement, including, without limitation, payment of the Termination
Fee described in Section 9 below, the Lease is terminated and the Term of the
Lease shall expire with the same force and effect as if the Term was, by the
provisions thereof, fixed to expire on the Early Termination Date, provided,
Tenant’s obligation to pay Monthly Base Rent and Rent Adjustments under the
Lease shall be terminated effective as of September 15, 2019 (the “Rent
Termination Date”). Subject to the terms and conditions of Section 5 below,
effective as of the Early Termination Date, that certain letter agreement dated
July 27,

 

 

 

077212\11436539v1 

 

 

 

 




2016, between Wareham Property Group (on behalf of Landlord) and XOMA (US) LLC
(on behalf of Tenant) regarding the performance of certain preventative
maintenance, repair and capital equipment replacement work at 804 Heinz Avenue
and 2910 Seventh Street, Berkeley, California (the “Letter Agreement”) is also
terminated and Wareham Property Group, XOMA (US) LLC, Landlord, and Tenant shall
have no further rights, obligations, or liabilities under the Letter Agreement
arising after the Early Termination Date.

2.



On or about the Early Termination Date, Landlord shall tender an attornment
letter, in substantially the form attached hereto as Exhibit A, to Subtenant,
pursuant to the terms and conditions of the Consent, establishing a direct
contract between Landlord and Subtenant on the terms and conditions of the
Sublease. Following such attornment, Landlord, as landlord, and Subtenant, as
tenant, may elect to modify or alter the legal relationship between Landlord
and Subtenant. Except with respect to the Maintenance Claims as set forth in and
limited by Section 5 below, Tenant hereby assigns the right to pursue any Claims
(defined below) it may have against Subtenant arising from any acts or omissions
of Subtenant under the Sublease to Landlord, and Landlord shall pursue such
Claims solely and directly against Subtenant, on a nonexclusive basis, such that
either Landlord or Tenant may pursue such Claims against Subtenant; provided,
however, Tenant agrees that it shall make commercially reasonable efforts to
assist and cooperate with Landlord in the enforcement of the terms and
conditions of the Sublease and Landlord shall promptly reimburse Tenant for any
reasonable, actual, out-of-pocket expenses reasonably approved by Landlord
related thereto, following Tenant’s request for such reimbursement.

3.



Subject to the agreements, representations, warranties and indemnities contained
in this Termination Agreement, Tenant remises, releases, quitclaims and
surrenders to Landlord, its successors and assigns, the Lease and all of the
estate and rights of Tenant in and to the Lease and the Premises effective as of
the Early Termination Date. Subject to the agreements, representations,
warranties and indemnities contained in this Termination Agreement, Landlord
accepts the surrender of the Lease and the Premises effective as of the Early
Termination Date.

4.



Effective as of the Early Termination Date, Tenant forever releases and
discharges Landlord from (a) any and all claims, demands, damages, liabilities,
losses or causes of action whatsoever arising prior to the Early Termination
Date (collectively, “Claims”) that Tenant or its successors and assigns may have
against Landlord arising out of or in connection with the Premises, the Lease,
or the Letter Agreement, and (b) any obligations to be observed or performed by
Landlord under the Lease or the Letter Agreement; provided, however, that any
Claims related to Landlord’s representations, covenants and obligations under
this Termination Agreement or surviving indemnification obligations under the
Lease are expressly excluded from the foregoing release.

5.



Effective as of the Early Termination Date, Landlord forever releases and
discharges Tenant from (a) any Claims that Landlord or its successors and
assigns may have against Tenant arising out of or in connection with the
Premises, the Lease, or the Letter Agreement arising on or after the Early
Termination Date, and (b) any obligations to be observed and performed by Tenant
under the Lease or Letter Agreement arising on or after the Early

 

 

 

077212\11436539v1 

2

 

 

 




Termination Date; provided, however, that any Claims related to Tenant’s
representations, covenants, and obligations under this Termination Agreement or
surviving indemnification obligations under the Lease are expressly excluded
from the foregoing release. With respect to any Claims related to Tenant’s
maintenance, repair, and/or replacement obligations under the Lease or the
Letter Agreement (“Maintenance Claims”), Landlord shall notify Tenant in writing
of any such Maintenance Claim within sixty (60) days of the Early Termination
Date, and if Landlord does not notify Tenant of any Maintenance Claim during
such sixty (60) day period, then, notwithstanding any other provision of this
Termination Agreement or the Lease to the contrary, Landlord shall have no
further right to bring or make any Maintenance Claim against Tenant and all such
Maintenance Claims shall thereafter be released and waived by Landlord. Except
to the extent described above, the foregoing shall not amend or otherwise modify
the parties’ indemnity obligations set forth in Section 11 below.

6.



With respect to the releases set forth in Section 4 and Section 5 above,
Landlord and Tenant each acknowledge that it may hereafter discover facts
different from or in addition to those it now knows or believes to be true with
respect to the Claims which are the subject of the releases, and each expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that the releases shall be and remain effective in all
respects, regardless of such additional or different facts.

Each of Landlord and Tenant hereby expressly waives and relinquishes all rights
and benefits, if any, each may have under Section 1542 of the California Civil
Code with respect to the Claims which are the subject of the releases above.
California Civil Code Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVE ALL
RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASES SET FORTH HEREIN.

 

 

 

 

/s/ RR

 

/s/ TB

Landlord Initials

 

Tenant Initials

 

7.



Subject to the agreements, representations, warranties and indemnities contained
in this Termination Agreement, effective as of the Early Termination Date:

(a)



Tenant shall completely vacate and surrender the second (2nd) floor of the
Premises to Landlord in accordance with the terms of the Lease. Without
limitation, Tenant shall leave the second (2nd) floor of the Premises in a
broom-clean condition and

 

 

 

077212\11436539v1 

3

 

 

 




free of all movable furniture and equipment and shall deliver the keys to the
second (2nd) floor of the Premises to Landlord or Landlord's designee.

(b)



Tenant releases any and all claims to the Security Deposit, in the amount of
$74,195.76, held by Landlord pursuant to Article 5 of the Original Lease.

(c)



Tenant releases any and all claims to any remaining amounts of the Tenant
Improvement Allowance which may be due to Tenant pursuant to Section 9.1(c) of
the Original Lease.

(d)



Tenants assigns and delivers to Landlord the security deposit or letter of
credit (together with any documents and fees necessary to transfer the
beneficial interest in any such letter of credit to Landlord), as applicable,
held by Tenant as sublandlord pursuant to the Sublease.

(e)



Tenant shall pay to Subtenant any allowance, improvement allowance, or other
sums due to Subtenant by Tenant as sublandlord, if any, within five (5) business
days of the Early Termination Date. In connection therewith, Tenant agrees to
indemnify and hold Landlord and its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and their
respective principals and members harmless from any and all claims of Subtenant
with respect to any allowance, improvement allowance, or other sums due to
Subtenant by Tenant pursuant to the Sublease.

8.



Tenant represents and warrants that (a) Tenant is the rightful owner of all of
the Tenant's interest in the Lease; (b) except with respect to the Sublease,
Tenant has not made any disposition, assignment, sublease, or conveyance of the
Lease or Tenant's interest therein; (c) as of the Early Termination Date, Tenant
has no knowledge of any fact or circumstance which would give rise to any claim,
demand, obligation, liability, action or cause of action arising out of or in
connection with Tenant's and/or Subtenant’s occupancy of the Premises; (d) no
other person or entity has an interest in the Lease, collateral or otherwise;
and (e) there are no outstanding contracts for the supply of labor or material
made by Tenant, and no work has been done or is being done in, to or about the
Premises, by or at the request of Tenant, which has not been fully paid for and
for which appropriate waivers of mechanic's liens have not been obtained.
Landlord represents and warrants to Tenant that, as of the Early Termination
Date, Landlord has no knowledge of any fact or circumstance which would give
rise to any claim, demand, obligation, liability, action or cause of action
arising out of or in connection with Tenant's occupancy of the Premises
(including related to Tenant’s repair, maintenance, and replacement obligations
under the Lease or Letter Agreement). For purposes of the foregoing
representation, Landlord’s knowledge shall be limited to the current actual
knowledge of Chris Barlow, Lisa Vogel, Grant Gabbard and Seth Battaglia, at the
time of execution of this Termination Agreement and not any constructive
knowledge of said individuals or of Landlord, without any duty of investigation,
it being understood and agreed that such individuals shall have no personal
liability in any manner whatsoever hereunder or otherwise related to the matters
contemplated hereby.



 

 

 

077212\11436539v1 

4

 

 

 




9.



In consideration for Landlord’s agreement to enter into this Termination
Agreement, Tenant shall pay to Landlord a “Termination Fee,” calculated as
follows:

(a)



The sum of One Million One Hundred Thousand Dollars ($1,100,000.00), defined
herein as the “Base Fee”;

(b)



The Base Fee shall be increased by any Sublease Payments (defined below)
actually received by Tenant from Subtenant pursuant to the Sublease for that
portion of the calendar year up to and including the Early Termination Date,
which amount is currently estimated to be $205,147.25; and,

(c)



The Base Fee shall be decreased by the Base Rent and Rent Adjustments paid by
Tenant to Landlord during the period commencing as of the Rent Termination Date
and ending on the Early Termination Date, which amount is currently estimated to
be $417,342.66.

The Termination Fee shall be paid by Tenant to Landlord within one (1) business
day of the mutual execution and delivery of this Termination Agreement by
cashier's or certified check or by wire transfer of immediately available funds
to an account designated by Landlord. Within thirty (30) days of the Early
Termination Date, the parties shall reconcile any difference(s) between the
estimated and actual amounts set forth in this Section 9, and pay any actual
amounts due as a result of such reconciliation.

10.



For purposes of this Termination Agreement, any payments of Base Rent, Monthly
Base Rent and funds or sums due to Tenant under the Sublease of a nature that
would be conceptually characterized as Rent, Rent Adjustments, Operating
Expenses or Taxes pursuant to the Master Lease shall be defined herein as
“Sublease Payments.” Tenant acknowledges and agrees that there may be an
outstanding balance of Sublease Payments pertaining to unpaid Rent Adjustments
due and owing by Subtenant pursuant to the Sublease for that portion of the
calendar year up to and including the Early Termination Date. Tenant hereby
assigns to Landlord the right to collect all such Sublease Payments from
Subtenant, which Landlord shall keep for its own account upon the successful
collection of any such amounts and Tenant hereby releases any claim it may have
to such Sublease Payments.

11.



Except as otherwise set forth in this Termination Agreement, all of Landlord’s
and Tenant’s indemnity obligations set forth in the Lease, including, without
limitation, Article 17 of the Original Lease, shall survive the termination of
the Lease pursuant to this Termination Agreement.

12.



Each signatory of this Termination Agreement represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

13.



Tenant hereby represents to Landlord that, except for Cushman &Wakefield of
California, Inc. (“Tenant’s Broker”), Tenant has dealt with no broker, and that
no broker is entitled to any commission or compensation, in connection with this
Termination Agreement. Tenant shall pay the commission due to Tenant’s Broker in
connection with this

 

 

 

077212\11436539v1 

5

 

 

 




Termination Agreement pursuant to a separate agreement with Tenant’s Broker.
Tenant agrees to indemnify and hold Landlord and its members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Tenant in connection
with this Termination Agreement.

14.



Landlord hereby represents to Tenant that Landlord has dealt with no broker, and
that no broker is entitled to any commission or compensation, in connection with
this Termination Agreement. Landlord agrees to indemnify and hold Tenant and its
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Termination Agreement.

15.



This Termination Agreement shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and related
entities.

16.



Tenant agrees that neither Tenant nor its agents or any other parties acting on
behalf of Tenant shall disclose any matters set forth in this Termination
Agreement or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord except (a) as otherwise provided or required
by applicable law or court order, and (b) to Tenant’s attorneys, financial
advisors, and other consultants for the purpose of complying with the terms of
this Termination Agreement.

17.



Redress for any claim against Landlord under the Lease and this Termination
Agreement shall be limited to and enforceable only against and to the extent of
Landlord’s interest in the Building. The obligations of Landlord under the Lease
and this Termination Agreement are not intended to and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, its investment
manager, the general partners thereof, or any beneficiaries, stockholders,
employees, or agents of Landlord or the investment manager.

18.



The obligations of Tenant under the Lease and this Termination Agreement are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its board of directors, officers,
stockholders, employees, or agents of Tenant.

19.



Landlord agrees that Tenant shall not be required to remove any Tenant
Alterations, Leasehold Improvements, or Required Removables from the Premises in
connection with Tenant’s surrender of the Premises pursuant to this Termination
Agreement (including but not limited to any improvements constructed or
installed by or for Subtenant). On or about the Early Termination Date, Landlord
shall tender an attornment letter to Subtenant, as provided above.

20.



The provisions of this Termination Agreement shall be construed and enforced in
accordance with the laws of the State of California. Each party hereto
acknowledges that:

 

 

 

077212\11436539v1 

6

 

 

 




(i) each party hereto is of equal bargaining strength; (ii) each such party has
actively participated in the drafting, preparation, and negotiation of this
Termination Agreement; (iii) each such party has had the opportunity to consult
with such party's attorneys and advisors relative to entering into this
Termination Agreement; and (iv) any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of this Termination Agreement, any portion hereof or any
amendments hereto.

21.



This Termination Agreement, including Exhibit A, contains all of the agreements
of the parties hereto with respect to the matters contained herein, and no prior
agreement, arrangement or understanding pertaining to any such matters shall be
effective for any purpose. No alterations, modifications, or interpretations
hereof shall be binding unless in writing and signed by the parties hereto.

22.



In the event of any conflict between the terms, covenants, and conditions of
this Termination Agreement and the terms, covenants, and conditions of the
Consent, the terms, covenants, and conditions of this Termination Agreement
shall control as between Landlord and Tenant.

23.



Each party hereto covenants to execute, with acknowledgment, verification, or
affidavit, if required, any and all documents and writings, and to perform any
and all other acts, that may be necessary or desirable to implement, accomplish,
and/or consummate the terms of this Termination Agreement.

24.



Every provision of this Termination Agreement is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
then such illegality or invalidity shall not affect the validity of the
remainder of this Termination Agreement.

25.



This Termination Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which, together, shall constitute one and the
same Termination Agreement. For purposes of this Termination Agreement,
signatures by facsimile or electronic PDF shall be binding to the same extent as
original signatures.





 

 

 

077212\11436539v1 

7

 

 

 




IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and year first above written.

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

7TH STREET PROPERTY GENERAL

 

XOMA CORPORATION,

PARTNERSHIP,

 

a Delaware corporation

a California general partnership

 

 

 

 

 

 

 

By:

Wareham-NZI, LLC,

 

 

 

Its:

Managing General Partner

 

 

 

By:

/s/ Richard Robbins

 

By:

/s/ Tom Burns

Name:

Richard K. Robbins

 

Name:

Tom Burns

Title:

Manager

 

Title:

CFO

Dated:

12/18/2019

 

Dated:

12/17/2019

 

 

[signatures continue on following page]

 





 

 

 

077212\11436539v1 

8

 

 

 




AGREED AND ACKNOWLEDGED:

 

 

 

 

XOMA (US) LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tom Burns

 

Name:

Tom Burns

 

Title:

CFO

 

Dated:

12/17/2019

 

 

AGREED AND ACKNOWLEDGED SPECIFICALLY WITH RESPECT TO THE TERMINATION OF THE
LETTER AGREEMENT:

 

 

 

 

WAREHAM PROPERTY GROUP, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ Richard Robbins

 

Name:

Richard K. Robbins

 

Title:

Manager

 

Dated:

12/18/2019

 

 





 

 

 

077212\11436539v1 

9

 

 

 




Exhibit A

Form of Attornment Letter

December ___, 2019

Via Federal Express

[SUBTENANT]
[ADDRESS]

RE:Sublease Agreement dated

Ladies and Gentlemen:

Please be advised that effective as of December __, 2019, the Master Lease
underlying your Sublease, by and between Landlord and Sublandlord, terminated.
Pursuant to Section 8 of the Consent, Landlord has the right to require
Subtenant to attorn to Landlord upon the terms and conditions of the Sublease
for the remainder of the term of the Sublease. A copy of the Consent is attached
hereto and incorporated herein by reference. Accordingly, please take notice
that Landlord hereby exercises its option of attornment, Subtenant has agreed to
attorn to Landlord as its landlord and such attornment is effective and
self-operative without the execution of any further instruments, immediately
upon Landlord’s exercise of such option.

Effective as of December ___, 2019, therefore, Landlord succeeded to
Sublandlord’s interest in the Sublease, and Subtenant will attorn to Landlord as
sublandlord under the Sublease. The Sublease shall remain in effect as a direct
sublease between Landlord and Subtenant, on all of the terms and conditions of
the Sublease, including the payment of all Base Rent and Operating Expenses and
Taxes and all other amounts due and owing under the Sublease, including unpaid
amounts, provided that Landlord shall be deemed to be both landlord under the
Master Lease and sublandlord under the Sublease.

Please note that all rent due shall be paid directly to Landlord at the
following address:

[TO BE PROVIDED]

Checks should be made payable to “[INSERT LANDLORD ENTITY]”.

Landlord's address for notices under the Sublease shall be as follows:

[INSERT ADDRESS]

With a copy to:

[INSERT ADDRESS]

Please contact Ms. Lisa Vogel at (415) 457-4964 with any questions.

 



 

 

 

077212\11436539v1 

10

 

 

 




 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

[LANDLORD SIGNATURE BLOCK]

 

 

 

Enclosure

 

 

 

cc:

Pamela A. Lakey, Esq.

 

 

SSL Law Firm, LLP

 

 

 

 

 

077212\11436539v1 

11

 

 

 

